                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

GREGORY J. LEBRON,
Inmate No. 622359,
      Plaintiff,

vs.                                         Case No.: 3:17cv34/LAC/EMT

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,
     Defendants.
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated July 25, 2019 (ECF No. 18). Plaintiff has been furnished

a copy of the Report and Recommendation and has been afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                            Page 2 of 2

       2.     This case is DISMISSED WITHOUT PREJUDICE as failing to state

a plausible claim pursuant to 28 U.S.C. § 1915A(b)(1).

       3.     The clerk shall enter judgment accordingly and close this case.

       DONE AND ORDERED this 6th day of December, 2019.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:17cv34/LAC/EMT
